Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 21 October 1781
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                      this 21st octo. 1781
                  
                  I enclose here a copy of my recruiting instructions from the board of war which I recieved yesterday—Capt. Shaffner wraot to me that he shall recieve immediately the first advance of money.  I expect him here every moment.
                  I was by no means anxious to recruit but as no other way could procure me an honourable command I must do it—my hopes of succés on all occasions but more particularly on this lay with the assistance of your excellency will have agreable to give to me.
                  I take the liberty to enclose also two resolve of congress which passed on the occasion of my going to france—the first mantion a draught of six men from every regiment—maybe your exellency would be of opinion to leat me have a smaller proportion like fourty or fivety men out of the new england troops which are now here—the purpose of that number would be to lay immediately the foundation of the legion—to exercise the recruits—which would be the only means to avoid having a corps entaerly new raised—the other resolved passed the 23d of January 1781—say that the quarter master be directed to furnish me with horses—I believe that no better opportunity for the legion nor sheapest one for the united states may be offered to supply me with horses than to take what number is wanted out of those taken with Cornwallis provided your exellency will not dispose of them in an other way—the number wanted is 120—& as congress mean to have them purchassed they will be delivered to me by smals quantity & of course I shall not be able to get the men learned how to rid nor the horses broken to manoeuvre—beside this, men will reither enlist when they see their horses—I beg your exellency would consider all the difficulty that will otherwise attend my getting horses—& that those I have had were got on my own money or out of the continental stables, those last were taken amongs waggons horses & never were fitt for cavallery.
                  I want, as I wrote in my first lettre to your exellency, the whole set of arms cartridge boxes & shoes for the infantry the mquis de la fayete having taken out of the smals magazins of the legion a quantity of sadles bridles pistols swords & other articles belonging to the horses & men & on which I depended  I wishes your exellency would have them reamplaced by a proportion taken out of those of the enemy—& also the articles which I have mentioned for the infantery.
                  I have six officers of the legion now prisoners of war—they are lnt Cnl ternan, capit. le brun, capt. best & three lieutenants—I had made an application to the Count de grass to know if with your permission he could exange them or the three first—the lnt Cnl & the two captains—he answered that he was willing to do it, but that he will deliver the prisoners he has to your exellency & the count de rochambeau & from thence has expectations that my officers will be exanged—the three former are much wanted at this time—the two Captains were taken at Camden—it will be difficult for me to recruit & break to soldiery duties & life the new men of those two Captains as well, fast & regularly as they would do it themselves—Cnl ternan by his industry & talents could help, & forward my succes & no jealousy may arise from their being exanged the prisoners taken by the french—as for the three lieutenants they will not be immediately wanted untill the corps is half compleated.
                  I beg your exellency would appoint me the place of rendesvous for the recruits & the troop somewhere in virginia or near of in maryland—my reason for this are that hard money has not yet got in large quantity in those states & that of course the men will enlist for a lower prise—the other is that the people after the taking of Cornwallis will be more spirited in those states where the succés has taken place and more anxious to intreat in the service—in the northern states I could find no others than foreigners & in deed they can never make up a respectable corps.
                  will your exellency give me leave to enlist the men who are enlisted only for eighteen months.  I have the honor to be with the gretiest respect & on all occasions, Your most hble odet & devoted servante
                  
                     Armand
                     
                  
                Enclosure
                                    
                     
                        Sir
                         1 October 1781
                     
                     You are hereby fully authorised & impowered to inlist in any or either of the united states a suficient number of able bodied men to Compleat your Corps to its full establishment within the descriptions & upon the condition hereafter pointed out.
                     you are to enlist none but free men between the age of sixteen & forty free from lameness or any other bodily infirmity & able of body to perform all the duty incident to a soldier—you shall inlist them to serve you the full term of three years or during the war which term of service shall be fully & clearly expressed in the inlistment & witnessed by the magistrat before whom they shall be sworn.
                     you shall inlist no deserter from the british army or navy or prisoners of war on any pretence whatsoever—you shall inlist no soldiers or sailors in the service of our allies or in the service of the united states or in the service of any particular state unless you shall obtain permission from the Commander in chief in particular instances for that purpose—you will cause every recruit inlisted as aforesaid to be immediatly sworn before a civil magistrate who shall certify the same on the inlistement & then to be mustered before a general officers in the service of the united states—at the same time a certificat shall be produced from a hospital or regimental surgeon signifying that he has examin’d the recruit that is to be mustered & find his condition to be within these instructions.
                     you will apply to the Commander in chief to point out your place of general rendezvous where you will take particular care to order all recruits immediatly to repair as soon as mustered and see that good order & discipline is constantly keapt upevery recruit inlisted by you as aforesaid shall be entitled to & receive annually so long ass he shall continue in service, one compleat suit of cloath—eight dollars & one third per month & Assistance as established fore the army of the united statesyou shall be intitled to receive from the paymaster general of the army of the united states for every man you shall enlist within the description aforementioned and be mustered as aforesaid full proof of the same to be produced at the time of payment the Sum of thirty two dollars in wch sum there is to be included the bounty given & all expences of every kind for recruiting & Subsisting such soldier untill he shall be mustered as aforesaid—Given at the war office this first day of october 1781.
                     
                        signed Ezeck Cornell
                     
                  
                  
               